Citation Nr: 0816877	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of 
compression fracture of the lumbar spine, currently rated 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from June 1969 to March 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing conducted between the RO 
and the Board in February 2008.  A transcript of that hearing 
is contained in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

Here, the veteran was afforded a VCAA notice letter in August 
2005 in response to his July 2005 claim for an increased 
evaluation for his service-connected residuals of lumbar 
compression fracture, and the RO thereafter adjudicated a 
disability rating in a January 2006 decision.  The veteran 
was not thereafter afforded an additional VCAA notice letter 
addressing the residuals of lumbar compression fracture 
increased rating claim.  

The August 2005 VCAA letter did inform the veteran that to 
support his increased rating claim evidence was required 
showing a worsening of the residuals of lumbar compression 
fracture.  However, the veteran was not informed that, in 
order to substantiate an increased rating claim, he must also 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening has on his employment 
and daily life.  The VCAA letter also failed to address 
applicable rating criteria for back disorders which provide 
for increased rating based on specific criteria, and not 
merely generic worsening of the condition.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2007).  In addition, the 
VCAA letter failed to inform that a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent.  We 
recognize that the RO did not have the benefit of the Court's 
recently issued Vazquez decision, and unfortunately the 
Court's precedent requires remand for a new VCAA notice 
followed by RO readjudication of the increased rating claim.  

Further, the Board notes that the most recent VA examination 
of the veteran of record was conducted in August 2005.  
Subsequent private treatment records contained with the 
claims folder include a May 2006 record by a treating 
orthopedist noting that the veteran's low back condition was 
getting worse.  The Board accordingly finds that another 
examination is necessary in order to determine the degree to 
which the veteran is currently disabled due to his service-
connected residuals of lumbar compression fracture.  38 
C.F.R. § 3.159(c)(4)(i) (2007); see Littke v. Derwinski, 
1 Vet. App. 90 (1991); see also Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (VA must provide examination when 
appellant claims disability is worse than rated and available 
evidence is too old to evaluate the current disability).  In 
addition, an examination is also necessary in order to 
determine whether a staged rating is appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  Moreover, since 
the most recent obtained treatment records pertaining to the 
back are from May 2006, more recent treatment records should 
be obtained. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should notify the veteran that, to 
substantiate a claim for an increased rating 
for his residuals of lumbar compression 
fracture, medical or lay evidence demonstrating 
a worsening or increase in severity of the 
disability and the effect that worsening has on 
the veteran's employment and daily life should 
be submitted.  The veteran must be notified 
that the disability rating will be determined 
by applying relevant diagnostic codes, which 
provide for a range in severity of a particular 
disability from noncompensable to as much as 
100 percent (depending on the disability 
involved), based on the nature of the symptoms 
of the condition for which disability 
compensation is being sought, their severity 
and duration, and their impact upon employment 
and daily life.  The notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability. 

2.  The RO should also request that the veteran 
identify the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his claim that 
have not previously been identified by the 
veteran.  With any necessary authorization from 
the veteran, the RO should attempt to obtain 
and associate with the claims file any medical 
records identified by the veteran that have not 
yet been obtained.  If the RO is unsuccessful 
in obtaining any medical records identified by 
the veteran, it should inform him and his 
representative of this and ask them to provide 
a copy of additional medical records they may 
have obtained on their own that have not been 
previously been submitted.

3.  After the above-requested development is 
completed, the RO should afford the veteran a 
VA spine examination by a physician with 
appropriate expertise to determine the current 
nature and extent of the veteran's service-
connected residuals of lumbar compression 
fracture.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary studies, tests, and evaluations 
should be performed and the results noted in 
the examination report.  The examiner should 
consider applicable criteria for disorders of 
the spine, to include criteria for disc 
disorders and any associated radiculopathy, if 
present.  The examiner should identify low back 
disability attributable to the veteran's 
service-connected residuals of lumbar 
compression fracture, and distinguish that, if 
possible, from unrelated disability of the back 
and (if radiculopathy is implicated) of the 
lower extremities.  Thus, the examiner should 
answer the following:

a.  What is the nature and extent of 
disability due to the veteran's residuals 
of lumbar compression fracture and any 
associated radiculopathy including that 
affecting the lower extremities, as 
contrasted with conditions or symptoms due 
to any other causes?  In answering this 
question, the examiner should review 
record including past examination and 
treatment records.  

b.  Provide ranges of painless motion of 
the thoracolumbar spine as well as the 
spine as a whole.  Any pain with motion or 
pain with other functional use should be 
noted.  Regarding limitation of motion 
found, the examiner should comment on the 
presence or absence of associated pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any of 
these.  The examiner should attempt to 
provide a range of useful motion of the 
thoracolumbar spine, as well as the spine 
as a whole, in both flexion and extension, 
with consideration of these impacting 
factors of pain, weakened movement, excess 
fatigability, and incoordination.  The 
examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months.

c.  Based on any findings of associated 
radiculopathy, a neurological examination 
should address, for each lower extremity, 
the extent of impairment of functioning 
attributable to the veteran's 
radiculopathy (if present), as 
differentiated (to the extent possible) 
from any unrelated lower extremity 
impairments and systemic impairments 
(again, if present).

d.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  
Staged ratings should be considered.  Hart v. 
Mansfield, 21 Vet. App. 505, 510.  If the 
benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


